Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2021

                                     No. 04-20-00277-CV

                                       Bruce KNEESE,
                                          Appellant

                                               v.

  WELLS FARGO BANK, N.A.; Wells Fargo Home Mortgage, Inc.; Mark C. Sparrow; and
                           Dawn M. Sparrow,
                                Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 15115
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER

        On August 18, 2021, this court issued its opinion and judgment in this appeal. A motion
for rehearing was due on September 2, 2021. See TEX. R. APP. P. 49.1
        Before the due date, Appellant filed an unopposed motion for a forty-six-day extension of
time to file a motion for rehearing.
       Appellant’s motion is GRANTED; the motion for rehearing is due on October 18, 2021.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court